Exhibit 10.1

EXECUTION VERSION

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,

as Buyer,

PRIMESTAR FUND I, L.P.,

as Seller,

WILMINGTON SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY

BUT SOLELY AS TRUSTEE OF PRIMESTAR-H FUND I TRUST, AS TRUST

SUBSIDIARY,

as Trust Subsidiary,

and

STARWOOD WAYPOINT RESIDENTIAL TRUST, AS GUARANTOR,

as Guarantor

AMENDMENT NO. 3

dated as of September 1, 2015

to the

MASTER REPURCHASE AGREEMENT

dated as of March 11, 2014

 

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO MASTER REPURCHASE AGREEMENT

This Amendment No. 3 to Master Repurchase Agreement, dated as of September 1,
2015 (this “Amendment”), is entered into by and between Deutsche Bank AG, Cayman
Islands Branch, as buyer (“Buyer”), Primestar Fund I, L.P., as seller
(“Seller”), Wilmington Savings Fund Society, FSB, not in its individual capacity
but solely as Trustee of Primestar-H Fund I Trust, as trust subsidiary (“Trust
Subsidiary”) and Starwood Waypoint Residential Trust, as guarantor
(“Guarantor”). Any capitalized terms not defined herein shall have the meaning
assigned to such term in the Master Repurchase Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain the Master Repurchase
Agreement, dated as of March 11, 2014 (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Master Repurchase
Agreement”);

WHEREAS, the parties hereto desire to amend the Master Repurchase Agreement as
described below;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendment.

(a) Section 1 of the Master Repurchase Agreement is hereby amended by deleting
the definition of Non-Utilization Fee in its entirety.

(b) Section 1 of the Master Repurchase Agreement is hereby amended by adding the
following definitions immediately after the definition of Basel III Regulation:

““Boarding Diligence” shall mean any diligence performed by Buyer or its
designee solely with respect to the initial determination of whether any new
Trust Mortgage Loans or REO Properties are Eligible Assets.

“Boarding Diligence Cap” has the meaning set forth in the Pricing Side Letter.”

(c) Section 1 of the Master Repurchase Agreement is hereby amended by adding the
following definitions immediately after the definition of SIPA:

“SN Servicing Side Letter” means that certain letter agreement, dated as of
October 10, 2014, by and among Seller, Guarantor, Trust Subsidiary and Buyer.

(d) Section 1 of the Master Repurchase Agreement is hereby amended by deleting
the definition of Servicing Agreement in its entirety and replacing it with the
following definition (bold language added for emphasis):



--------------------------------------------------------------------------------

“Servicing Agreement” means (A) with respect to (1) Statebridge Company LLC,
that certain (i) Servicing Agreement dated as of November 1, 2012, by and
between Statebridge Company LLC, as servicer, and Wilmington Savings Fund
Society, FSB, not in its individual capacity but solely as Trustee for
PrimeStar-H Fund I Trust, as investor, together with (ii) the related Servicer
Acknowledgement, and (2) SN Servicing Corporation, that (i) certain Servicing
Agreement dated as of June 5, 2014, by and between SN Servicing Corporation, as
servicer, and Wilmington Savings Fund Society, FSB, not in its individual
capacity but solely as Trustee for PrimeStar-H Fund I Trust, together with
(ii) (a) the SN Servicing Side Letter and (b) the related Servicer
Acknowledgement and (B) any other servicing agreement with a Servicer in form
and substance acceptable to Buyer together with the related Servicer
Acknowledgement; provided that each servicing agreement referred to in (A) or
(B) above shall include any amendments, modifications or supplements thereto.

(e) Section 7(b)(4) of the Master Repurchase Agreement is hereby amended by
deleting the section in its entirety and replacing it with the following
(stricken language added for emphasis):

“(4) fourth, to Buyer in payment of (a) any accrued and unpaid Price
Differential to the extent not paid by Seller to Buyer pursuant to Section 5,
(b) any accrued and unpaid Non-Utilization Fees and (b) all other costs, fees
and other amounts due and payable to the Buyer (other than Margin Deficit)
pursuant to this Agreement and the other Program Agreements;”

(f) Section 11(a) of the Master Repurchase Agreement is hereby amended by
deleting the section in its entirety and replacing it with the following (bold
language added for emphasis):

“(a) Seller shall reimburse Buyer for any of Buyer’s reasonable and documented
out-of-pocket costs, including, but not limited to, due diligence review and
Title Inquiry costs and reasonable attorney’s fees, incurred by Buyer in
determining the acceptability to Buyer of any Mortgage Loans and property
inspections conducted by Buyer or its designee; provided that Buyer shall not be
entitled to reimbursement of Boarding Diligence expenses in excess of the
Boarding Diligence Cap. Seller shall also reimburse Buyer for the costs and
expenses incurred by Buyer in connection with monthly lien searches conducted by
Buyer on REO Properties. Seller shall also pay, or reimburse Buyer if Buyer
shall pay, any termination fee, which may be due any Servicer or the Asset
Manager. Seller shall pay the reasonable and documented fees and expenses of
Buyer’s counsel and, up to $30,000, rating confirmation costs relating to a
commercial paper conduit utilized by Buyer to finance the Transactions, in each
case, in connection with the Program Agreements. Reasonable and documented legal
fees for any subsequent amendments to this Agreement or related documents shall
be borne by Seller. Seller shall pay ongoing custodial fees and expenses as set
forth in the Custodial Agreement, and any other ongoing fees and expenses under
any other Program Agreement.”

 

2



--------------------------------------------------------------------------------

(g) Section 20 of the Master Repurchase Agreement is hereby amended by deleting
the notice information following the first paragraph thereof in its entirety and
replacing it with the following:

“If to Seller:

PrimeStar Fund I, L.P.

1999 Harrison Street, 24th Floor

Oakland, California 94612

Attention: Nina Tran, Chief Financial Officer

Phone: (510) 985-9002

Facsimile: (510) 335-1093

Email: nina@waypointgroup.com

Attention: Tamra Browne, Chief Legal Officer

Phone: (510) 987-8049

Facsimile: (510) 550-2828

Email: tamrab@waypointgroup.com

With a copy to:

Prime Asset Fund VI, LLC

12425 Race Track Road

Tampa, FL 33626

Attention: Bruce Korman

Phone: (813) 962-1300, Ext. 233

Facsimile: (213) 477-2225

Email: bkorman@primeassetfund.com

With a copy to:

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: Brian Krisberg, Esq.

Phone: (212) 839-8735

Email: Brian.Krisberg@Sidley.com”

(h) Section 32(a) of the Master Repurchase Agreement is hereby amended by
deleting the reference to “Non-Utilization Fee” contained therein.

 

3



--------------------------------------------------------------------------------

Section 2. Conditions to Effectiveness of this Amendment.

This Amendment shall become effective upon the execution and delivery of this
Amendment by all parties hereto and satisfaction of the conditions set forth in
Section 2 of Amendment No. 2 to the Pricing Side Letter, dated as of the date
hereof (the “Amendment Effective Date”).

Section 3. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Master Repurchase Agreement shall remain in
full force and effect and all such provisions shall apply equally to the terms
and conditions set forth herein. This Amendment shall be effective as of the
Amendment Effective Date upon the satisfaction of the conditions precedent set
forth in this Section 2 and shall not be effective for any period prior to the
Amendment Effective Date. After this Amendment becomes effective, all references
in the Master Repurchase Agreement to “this Master Repurchase Agreement,”
“hereof,” “herein” or words of similar effect referring to Master Repurchase
Agreement shall be deemed to be references to the Master Repurchase Agreement,
as amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Master Repurchase
Agreement other than as set forth herein.

Section 4. Representations and Warranties. Seller, Trust Subsidiary and
Guarantor hereby represent and warrant that the execution and effectiveness of
this Amendment shall not materially affect it, in the performance of its
obligations under the Program Agreement.

Section 5. Expenses. Seller, Trust Subsidiary and Guarantor hereby agree that in
addition to any costs otherwise required to be paid pursuant to the Master
Repurchase Agreement, Seller, Trust Subsidiary and Guarantor shall be
responsible for the payments of the reasonable and documented legal fees and
out-of-pocket expenses of legal counsel to Buyer incurred in connection with the
consummation of this Amendment and all other documents executed or delivered in
connection therewith.

Section 6. Representations; Ratifications Covenants:

(a) In order to induce Buyer to execute and deliver this Amendment, Seller,
Trust Subsidiary and Guarantor each hereby represents and warrants to Buyer that
as of the date hereof, Seller, Trust Subsidiary and Guarantor are in full
compliance with all of the terms and conditions of the Program Agreement and no
Default or Event of Default has occurred and is continuing under the Program
Agreement.

(b) The parties hereto ratify all terms of the existing Master Repurchase
Agreement other than those amended hereby, and ratify those provisions as
amended hereby.

(c) The Trust Subsidiary is hereby authorized and directed to execute this
Amendment.

Section 7. Entire Agreement. The Master Repurchase Agreement, as amended by this
Amendment, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 8. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

 

4



--------------------------------------------------------------------------------

Section 9. Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Indenture or any provision hereof or
thereof.

Section 10. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 11. Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as Buyer By:   /s/ Ryan M. Stark Name:
  Ryan M. Stark Title:   Managing Director By:   /s/ Menahem Namer Name:  
Menahem Namer Title:   Vice President

 

PRIMESTAR FUND I, L.P., as Seller By:   PrimeStar Fund I GP, L.L.C., its general
partner By:   /s/ Nina Tran Name:   Nina Tran Title:   Authorized Signatory of
the Management   Committee of the General Partner STARWOOD WAYPOINT RESIDENTIAL
TRUST, as Guarantor By:   /s/ Nina Tran Name:   Nina Tran Title:   Chief
Financial Officer PRIMESTAR-H FUND I TRUST, as Trust Subsidiary By:   PrimeStar
Fund I, L.P., its agent By:   PrimeStar Fund I GP, L.L.C., its general partner
By:   /s/ Nina Tran Name:   Nina Tran Title:   Authorized Signatory of the
Management   Committee of the General Partner

Amendment No. 3 to Master Repurchase Agreement